DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse in the reply filed on September 21, 2022, is acknowledged. Applicant elected Group I (claims 35-42) and the following species: (A) SEQ ID NO:3 and (B) SEQ ID NO: 4. Claims 43-54 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. 

Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119 (a)-(d). Acknowledgment is made of applicant's claim for foreign priority based on application No. KR10-2017-0082630 filed on June 29, 2017. While applicants have filed a certified copy of the PCT/KR2018/007234 and KR10-2017-0082630 application as required by 37 CFR 1.55, they have not filed a certified English translation of the foreign application. Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action. 37 CFR 41.154(b) and 41.202(e). 
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural phenomenon, a nature based product, without significantly more. The claim(s) recite(s) a non-human animal with a BRAF protein having a mutation at position 637, where valine is substituted to a glutamic acid. This is not markedly different from its naturally occurring counterpart because this mutation appears to be one that occurs spontaneously in nature, as noted by its presence in humans (the V600E mutation)(see Martinoni et al. 2015, abstract); the ability to insert a mutation V637E, the murine homolog to V600E (see Wefers 2011, page 51) in mice (see Mercer 2005, abstract). Therefore, the claimed animal is structurally and functionally the same as a mouse in nature with a spontaneous mutation of the BRAF protein of V637E in a nerve cell in embryonic development. This judicial exception is not integrated into a practical application because only the BRAF V600E (“V637E”) mutation is recited, and there are no additional elements recited in the claims.
Claims 35-42 ultimately depend from claim 35 and further characterize the claimed BRAF mutant gene or protein. None of these characterizations differentiate the claimed BRAF mutant gene or protein from the naturally occurring counterpart, as the naturally occurring animal with the BRAF mutant genes or proteins would have this mutation as a brain somatic mutation in a nerve cell during the embryonic stage of development. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because there are no additional elements recited in the claim. The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 103 (c) for any potential 35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103 (a).
Claims 35-37 and 39-41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (Journal of Clinical Neuroscience, 2015; cited in IDS filed on March 29, 2021), and further in view of Mercer et al. (Cancer Research, 2005), as evidenced by Wefers, B. (Technische Universität München, 2011). 
The claims are directed to a non-human animal with a BRAF mutant protein having ganglioglioma or epilepsy caused by ganglioglioma. The BRAF mutant protein contains a valine-to-glutamic acid mutation at residue 637 (V637E) in an amino acid sequence of SEQ ID NO: 3.
Martinoni et al.  teaches the presence of BRAF mutations in patients suffering from chronic intractable focal epilepsy associated with neocortical posterior temporal gangliogliomas (abstract).  Martinoni et al. teaches the detection of BRAF V600E mutations may be a valuable tool in the diagnosis of glioneuronal lesions, as alteration is frequently present in long-term epilepsy-associated tumors (page 1252-1253).
 Martinoni et al. does not teach a non-human animal with a BRAF mutant protein having an amino acid sequence of SEQ ID NO: 3.
As evidenced by the dissertation, Wefers, B.  (which cites to Mercer et al.,) “the human V600E substitution corresponds to the murine homolog V637E, which is located in the kinase domain of the BRAF protein” (page 51, Figure 30b;). Therefore, when Mercer et al. refers to the V600E in mouse, the actual mutation is the claimed V637E (SEQ ID NO: 3). 
Mercer et al. teaches the expression of mouse BRAF V600E mutation (“V637E”) induces proliferation and development defects (abstract). Mercer et al. teaches widespread expression of BRAF V600E (“V637E”) cannot be tolerated in embryonic development, with embryos dying at ~7.5 days post coitum (dpc) (pages 11495 and 11498, abstract; Table 1). By using the IFN-inducible Mc1-Cre mouse stain, which allowed direct expression of mutant BRAF V600E (“V637E”) in somatic tissues, Mercer et al. was able to keep the mutant mouse alive for up to 4 weeks of age (page 11496 and abstract). 
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have incorporated the BRAF V600E (“V637E”) mutation associated with long-term epilepsy-associated tumors as taught by Martinoni et al. with mouse models (as taught by Mercer et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Combining the V600E mutation associated with ganglioglioma in humans as taught by Martinoni et al. and incorporating the BRAF V600E (“V637E”) mutation in a mouse model as taught by Mercer et al. would have led to predictable results with a reasonable expectation of success because both Mercer et al. and Martinoni et al. teach a BRAF mutant protein comprising a V600E mutation. Mercer et al. teaches the expression of BRAF V600E (“V637E”) mutation in somatic tissues of mice (abstract), and Martinoni et al. teaches the presence of BRAF V600E in temporal gangliogliomas is associated with epilepsy-associated tumors and focal cortical dysplasia, so it would have been obvious to use the known V637E mutation in the mouse model taught by Mercer to produce a mouse model based on the known ganglioglioma V600E mutation in humans, as taught by Martinoni et al.     
With respect to claim 36, Mercer et al. teaches a mouse model with a BRAF gene mutation (abstract). 
With respect to claim 37, Martinoni et al. teaches BRAF V600E mutations are associated with epilepsy-associated tumors, focal cortical dysplasia (FCD), and worse postoperative seizure in glioneuronal tumors (abstract, page 1251).
With respect to claim 39, Mercer et al. teaches Cre recombinase in mice allows for somatic expression of BRAF V600E (“V637E”) in cell types most affected by BRAF mutations in the development of human tumors (page 11499). It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have combined the BRAF V600E mutations found in the brain with neocortical temporal epileptogenic gangliogliomas (as taught by Martinoni et al.) to incorporate the  V637E mutation in the mouse model (as taught by Mercer et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating BRAF V600E (“V637E”) brain somatic mutation causing ganglioglioma as taught by Martinoni et al. in mice models would have led to predictable results with a reasonable expectation of success because both Martinoni et al. and Mercer et al. teach BRAF V600E can be expressed in somatic tissues. As Martinoni et al. teach BRAF V600E mutations in ganglioglioma brain scans of patients (Fig. 1, page 1251) and Mercer et al. teaches the expression of BRAF V600E (“V637E”) expression in somatic tissues of mice, therefore it would have been obvious to have created a mouse model expressing BRAF V600E (“V637E”) mutations in the brain caused by ganglioglioma.      
With respect to claim 40, Martinoni et al. teaches BRAF is a key mediator of the mitogen-activated protein kinase signaling pathway also known as the RAF-MEK-ERK pathway (page 1250). Martinoni et al. does not teach that the BRAF is related to the mTOR signaling pathway. Therefore, the BRAF mutations as disclosed by Martinoni et al. are not caused by the mTOR signaling pathway.

Claim 38 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (Journal of Clinical Neuroscience, published 2015; cited in IDS filed on March 29, 2021), and Mercer et al. (Cancer Research, published 2005) as applied to claims 35-37 and 39-41, and further in view of Lavoie et al. (U.S. application 14/135,934; published 2014)
The claim is directed to a non-human animal with a BRAF mutant protein having ganglioglioma or epilepsy caused by ganglioglioma. The BRAF mutant protein contains a thymine at position 1910 is substituted to adenine in a nucleotide sequence of SEQ ID NO: 4.
Lavoie et al. teaches mutated RAF (proto-oncogene serine/threonine-protein kinase) and KSR (a kinase suppressor of RAS) nucleic acids and polypeptides. Lavoie et al. teaches methods of using the mutated RAF and KSR to inhibit RAF/RAF and RAF/KSR dimerization (abstract, claim 1). Lavoie et al. teaches that the ERK (extracellular signal-regulated kinase) pathway is an evolutionarily conserved signal transduction module that controls cellular growth, differentiation, and survival (para. 4).  Lavoie et al. teaches that small molecules strategies that are directed at preventing the formation of side-to-side dimers by RAF can serve as a therapeutic for RAF-dependent human tumors (para. 289).
With respect to claim 38, Lavoie et al. teaches a mutated BRAF polypeptide that includes at least one mutated residue located in a dimerization interface (SEQ ID NO: 10, para. 10), which is the same as SEQ ID NO: 4, except for the difference in one nucleic acid (see score alignment below).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the BRAF mutant nucleotide sequence as disclosed by Martinoni et al. and Mercer et al. to incorporate the prevention of formation of dimers by BRAF (as taught by Lavoie et al.) because it would have been obvious to combine prior art elements according to known methods to yield predictable results. Incorporating a RAF mutation in BRAF to serve as a therapeutic for RAF-dependent human tumors as taught by Lavoie et al. would have led to predictable results with a reasonable expectation of success because both Martinoni et al. and Mercer et al. teach that BRAF mutations are common in tumors. As Lavoie et al. teaches a mutated BRAF polypeptide that includes at least one mutated residue located in a dimerization interface (para. 10), and Martinoni et al. teaches that BRAF mutations are the most common tumors marker for epilepsy caused by gangliogliomas (abstract) and Mercer et al. teaches that Raf oncogenes are present in human cancer (page 11493), it would have been obvious to have created a mutated BRAF protein where the dimerization of BRAF is prevented.







    PNG
    media_image1.png
    76
    803
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    1246
    832
    media_image2.png
    Greyscale
Score Alignment for SEQ ID NO: 10

    PNG
    media_image3.png
    1320
    815
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    1062
    844
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    1329
    816
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    1329
    825
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    1516
    828
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    1500
    825
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    1497
    817
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1516
    817
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    1509
    816
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    726
    817
    media_image12.png
    Greyscale

Claim 41 and 42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Martinoni et al. (Journal of Clinical Neuroscience, published 2015; cited in IDS filed on March 29, 2021), and Mercer et al. (Cancer Research, published 2005) as applied to claims 35-37 and 39-41, and further in view of Galabova-Kovacs et al. (The Journal of cell biology, published 2008).
Martinoni et al. and Mercer et al. do not teach a BRAF V600E mutation (“V637E”) mutation expressed in a nerve cell at an embryonic stage.
 Galabova-Kovacs et al. teaches that in mice, the clearing of BRAF in neuronal precursors leads to sever dysmyelination, defective oligodendrocyte differentiation, and reduced ERK activation in the brain (abstract). Galabova-Kovacs et al. teaches mice with a neuronal precursor-restricted BRAF ablation develop progressive loss of coordination, tremors, and severe muscular weakness and die at postnatal day 21 (page 948). Galabova-Kovacs et al. teaches immunohistochemistry analysis and quantitative immunoblotting of postnatal (0-18 day) brains showed myelination was reduced throughout postnatal development (page 949). Galabova-Kovacs et al. teaches signs of gliosis were observed in the optic nerve but axonal swelling and degeneration were not observed (page 949). Galabova-Kovacs et al. teaches that BRAF is a rate-limiting extracellular signal-regulated kinase (MEK/ERK) activator in oligodendrocyte differentiation and myelination (abstract). 
With respect to claims 41 and 42, Galabova-Kovacs et al. teaches a NestinCre (express the Cre recombinase in central nervous system (CNS) neural precursor cells that give rise to both neurons and glia) mediated mice with efficient recombination in the brain and spinal cord as early as embryonic day 11.5 (page 948, Fig. S1).
It would have been obvious for one of ordinary skill in the art at the time of the effective filing date to have modified the V600E (“V637E”) BRAF protein to have it express in nerve cells at the embryonic development stage in mice as taught by Galabova-Kovacs et al. because it would have been obvious to combine prior art elements according to known methods to yield predictable results. 
Incorporating the V600E (“V637E”) BRAF protein in a nerve cell at an embryonic stage using the NestinCre promoter as taught by Galabova-Kovacs et al. would have led to predictable results with reasonable expectation of success because  Mercer et al. teach the BRAF V600E (“V637E”) mutations can be used to study tumors. As Galabova-Kovacs et al. teaches NestinCre recombination in the mouse brain during embryonic development (page 948), and Martinoni et al. teaches BRAF V600E mutation is associated with gangliogliomas (page 1250), and Mercer et al. teaches somatic expression of BRAF V600E (“V637E”) mutation in mice, it would have been obvious to have created a BRAF V600E (“V637E”) mutation expressed in a nerve cell during a mouse embryonic stage.

Conclusion
No Claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE GONZALES whose telephone number is (571)272-1794. The examiner can normally be reached M-Th: 9AM - 5:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOSEPHINE M GONZALES/Examiner, Art Unit 1631                                                                                                                                                                                                        
/TERESA E KNIGHT/Primary Examiner, Art Unit 1631